Third District Court of Appeal
                               State of Florida

                          Opinion filed March 25, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-1909
                         Lower Tribunal No. 12-15828
                             ________________


                                  S.L. Wade,
                                    Appellant,

                                         vs.

                                  D.T. Wade,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, George A.
Sarduy, Judge.

      Lisa Marie Macci, for appellant.

      Evan R. Marks and Carolyn W. West, for appellee.


Before WELLS, SALTER and SCALES, JJ.

      SALTER, J.

      The Mother, S.L. Wade, appeals a final post-judgment order on time-sharing

and custody regarding the parties’ two minor children, contending that the order
contradicts and impermissibly modifies the terms of their 102-page final custody

judgment (“FCJ”) entered in 2011 by the Circuit Court of Cook County, Illinois, in

the parties’ dissolution of marriage proceeding. We affirm. In doing so, however,

we caution counsel regarding several of the email exchanges in this record, and we

encourage them to re-read the parenting coordination provisions of the FCJ.

      The Motions, Hearing, and Record

      The FCJ, which followed a 38-day trial, was domesticated and became an

enforceable Florida judgment in 2012.         In accordance with the terms of the

Uniform Child Custody Jurisdiction Enforcement Act, Florida was then declared to

be the home state, and the Illinois court relinquished jurisdiction over the children

to the Miami-Dade Circuit Court. The Mother continued to reside in Illinois, while

the appellee/Father and children reside in Miami.

      The issues raised by the parties in 2014 centered on carefully-crafted,

detailed provisions regarding: the children’s weekend, holiday, and school vacation

visitation days; advance notice and travel arrangements for the children to facilitate

visitation; and makeup days when necessitated by the Father’s professional

schedule or warranted by a party’s violation of the provisions.

      Email communications between counsel intended to schedule the summer

2014 time-sharing blocks (alternating two week blocks, based on several factors

including the last day of the children’s school year and the resumption of school in



                                          2
August) became abrasive and accusatory.1 The Mother then engaged in a series of

untimely and conflicting demands, as well as non-adherence to previously-agreed

pickup arrangements.

      The parties filed cross-motions for the trial court’s intervention (including

requests for makeup visitation days, attorney’s fees, and other sanctions). The trial

court conducted an evidentiary hearing on July 3, 2014, with the parties and

counsel present. A few days later, the trial court entered an order on the parties’

cross-motions, and this appeal followed.        The order allocated the rest of the

summer days available through August 26th between the parties, but did not award

any makeup days to the Mother for the available weekend and vacation days

between Mother’s Day (her last visitation) and July 3rd. The order also imposed

amended mandatory written advance notice requirements for exercising time-

sharing and for delivery of an itinerary.




1  As but one example, on May 29, 2014, the Father’s attorney emailed a proposed
summer visitation schedule with a request to confirm the schedule. The sixth two-
week block, which would have been assigned to the Mother, was shown to end
August 31st, a date well after most public and private school calendars begin in
Miami-Dade County (the FCJ required the return of the children five days before
the resumption of school). When the Mother’s attorney emailed a question thirty
minutes later in response, “When does school begin?,” the Father’s counsel
emailed a reply fifteen minutes later, “Call the school.” At another juncture, the
Mother’s counsel questioned whether the Father was refusing to pay for plane
tickets, though making millions of dollars per year, in order to “burn twice as much
money in attorney’s fees out of spite and hatred for the mother.”

                                            3
      Analysis

      The trial court aptly observed that the “lack of certainty in time-sharing is

harmful to the children.”     But for whatever reason, counsel for the parties

disregarded the threshold mechanism established by the FCJ for assisting

communication and pretermitting skirmishes by email. The domesticated, highly-

detailed FCJ incorporated a requirement for a parenting coordinator. Paragraph 9,

pages 92 and 93, specified:

      9. PARENTING COORDINATOR- Consistent with the Circuit Court of
      Cook County Rule 13.10, it is in the best interests of the children to
      appoint a parenting coordinator to assist the parties in communication
      and to aid in resolving conflicts related to the decision-making and
      parental access to the minor children. Accordingly, this Court hereby
      appoints former Judge Karen Shields as the parenting coordinator.
      Communications with the parenting coordinator shall not be
      confidential, except as both parties and the parenting coordinator
      agree.

      a. Duties. The parenting coordinator shall have such duties as are
         enumerated in Cook County Circuit Court Rules 13.10(d)(i)-(xii).
         In addition, the parenting coordinator shall assist the parties with
         creation and implementation of a parenting schedule each year and
         each summer as set forth herein as well as assist the parties with
         other parenting issues that may arise.

      b. Costs. The costs associated with the parenting coordinator shall be
         determined by the Court hearing the financial aspects of this case.
         Until such time as there is a trial or agreement reached with respect
         to the financial issues of this case, [Father] shall be solely
         responsible for the costs associated with the parenting coordinator.

      c. Communication. Both [Father] and [Mother] shall each submit to
         the parenting coordinator a working e-mail address that shall be the
         designated e-mail address to be used for communications among

                                         4
             [Father] and [Mother] and the parenting coordinator. [Father] and
             [Mother] shall be required to check their respective designated e-
             mail accounts no less than once per day. [Father] and [Mother]
             shall timely respond to all requests, inquiries and e-mails from the
             parenting coordinator and shall timely return the parenting
             coordinator’s phone calls.
          Cook County Circuit Court Rule 13.10 is similar to Florida’s parenting

coordination statute2 and rule, Florida Family Law Rule of Procedure 12.742 and

Form 12.984(a). The appointment of a former judge as the parenting coordinator

in Illinois in the FCJ, coupled with numerous additional provisions requiring both

parties to check for emails from the parenting coordinator daily and to timely

return phone calls from her, created a confidential procedure for clearer

communication and the attempted resolution of disputes without judicial

intervention.

          In their briefs here, the parties simply advise us that the Illinois coordinator

resigned and a replacement was not appointed in Florida. The record demonstrates

that, on the Father’s side, nannies were generally given responsibility for the

children’s travel and scheduling. On the Mother’s side, coordination of travel with

other family members and friends complicated the scheduling. The Mother also

complained that the pendency of an appeal in Illinois regarding the financial

aspects of the dissolution limited her ability to travel to exercise her time-sharing

rights.

2   § 61.125, Fla. Stat. (2014).

                                              5
      The FCJ provisions on time-sharing specified 48-hour advance notice by

one party to the other and to the parenting coordinator, except in case of

emergency, (a) if the children would not be available to the Mother for otherwise-

scheduled time-sharing, or (b) if the Mother “is unavailable to exercise her

parenting time.” Under either circumstance, the Mother would be entitled to

“make-up parenting time.” The trial court modified these provisions to provide

more advance notice because of problems encountered in arranging airline tickets

and in confirming pickup dates and return dates. The trial court did not mention,

much less modify or eliminate, the provisions of the FCJ relating to the parenting

coordinator.

      The standard of review in this case is dual: our assessment of whether the

trial court “modified” the FCJ within the meaning of section 61.13(3), Florida

Statutes (2014), is a de novo review, while the trial court’s findings of fact and

rulings based on the evidentiary record are reviewed under the abuse of discretion

standard. Eldridge v. Eldridge, 147 So. 3d 1048 (Fla. 5th DCA 2014); Valladares

v. Junco-Valladares, 30 So. 3d 519 (Fla. 3d DCA 2010).

      In the present case, we do not agree with the Mother that the trial court’s

adjustments to the prior written notice requirements were, as a matter of law, a

“modification” of the FCJ within the meaning of section 61.13(3). The procedural

aspects and logistics of transportation of the children, and the consequences of



                                        6
non-compliance, ordinarily are within the discretion of the trial judge. In a high-

conflict, high-profile case such as this, the parties and their counsel have the

resources to appeal every adjustment of time-sharing procedures based on

particular occurrences, but it does not follow that every such adjustment warrants

the comprehensive appellate review accorded a substantive post-judgment

modification.

      Conclusion

      We affirm the trial court’s order on the parties’ cross-motions for

instructions and enforcement regarding the summer time-sharing provisions of the

FCJ. In doing so, we observe that the parenting coordination provisions of the FCJ

remain in force and are available to the parties and counsel should they elect to

invoke them.      Those provisions plainly were intended to offer a path of

confidentiality and non-judicial resolution for the benefit of the children and, by

benefiting the children, the parties.

      Affirmed.




                                        7